MICHAEL D. HARRIS E-MAIL ADDRESS: mharris@nasonyeager.com DIRECT DIAL: (561) 471-3507 FAX NUMBER: (561) 686-5442 SABADELL UNITED BANK TOWER 1 SUITE 1200 WEST PALM BEACH, FLORIDA 33401 TELEPHONE (561) 686-3307 FACSIMILE (561) 686-5442 www.nasonyeager.com August 3, 2012 VIA EDGAR Ms. Leigh Ann Schultz Staff Accountant Division of Corporation Finance U.S. Securities and Exchange Commission Washington, DC20546 Re:Aspen Group, Inc. Dear Ms. Schultz In accordance with our discussions this week concerning the propriety of our client, Aspen Group, Inc. (the “Company”), carrying the accounts receivable from Higher Education Management Group, Inc. as an asset on its balance sheet, the Company intends to convene a meeting of the Board of Directors on August 10, 2012 to approve management’s recommendation to restate its financial statements for the years ended December 31, 2010 and 2011 and the three months ended March 31, 2012. We will contact you following the meeting of the Board of Directors of the Company.This further acknowledges that if the Board approves the Resolution of the Company’s financial statements, a Form 8-K will be required to be filed. Very truly yours, NASON, YEAGER, GERSON, WHITE & LIOCE, P.A. /s/ Michael D. Harris MICHAEL D. HARRIS cc:Mr. Michael Mathews (via email) Mr. David Garrity (via email) Mr. David Hexter (via email) Scott Salberg, CPA (via email)
